Exhibit 10.1

GENTIVA HEALTH SERVICES, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE SHARE UNIT AWARD

 

Name of Award Recipient:

  

[Name]

Threshold Award:

  

[Number]

Target Award:

  

[Number]

Maximum Award:

  

[Number]

Date of Grant:

  

[Date]

Performance Period:

  

[Period]

Performance Measures

The Performance Measures for the Performance Period ending
[            ],20[    ] will be the following pre-established fully diluted
earnings per share goals for the Fiscal Year ending [            ], 20[    ]:

 

 

Performance Measures - Fiscal Year Ending [            ], 20[    ]

 

           

 

Threshold

 

          Target

 

          Maximum

 

           

 

50%

       

 

100%

       

 

200%

              

Fully Diluted Earnings Per Share

(“EPS”)

 

     $ [            ]           $ [            ]           $ [            ]     

In order for the Award Recipient to earn an award for the Performance Period
ending [            ], the Threshold Performance Measure for the Fiscal Year
ending [            ] must be met or exceeded; and if such Threshold Performance
Measure is not met or exceeded, no Shares will be earned under this Agreement
for the Performance Period ending [            ] and the Award Recipient’s
Performance Share Units granted for such Performance Period will be cancelled
and forfeited in their entirety and without payment.

The Threshold and Target performance levels (i.e., 50% and 100%) will be
increased on a pro-rata basis for EPS amounts between the Threshold and Target
or Target and Maximum levels, respectively, and will be rounded up to the next
highest whole Share; provided that if the total Shares earned under this award
would exceed the total Maximum Award specified at the top of this Notice because
of such rounding, the fractional Share would be rounded down and forfeited. For
example, if the Threshold EPS amount is $ [            ], the Target EPS amount
is $ [            ], and the actual EPS amount is $ [            ], (i.e.,
between the Threshold and Target performance levels), the Performance Share
Units will be deemed earned at a pro-rata performance level between Threshold
and Target, or at [            ]% ([            ]% + [            ]%
[[            ]% X $ [            ]/$[            ]]).

In the event that Shares are earned because one or more of the Performance
Measures are met or exceeded for the Fiscal Year ending [            ], the
Shares earned will remain subject to the vesting and forfeiture provisions
prescribed in Section 3 of the Performance Share Unit Award Agreement reference
number



--------------------------------------------------------------------------------

002 through the end of the Performance Period ending [            ], except to
the extent such vesting and forfeiture provisions provide otherwise.

Adjustments to EPS Performance Measures

For purposes of the Agreement and this Notice, in determining the extent to
which, if any, the EPS Performance Measures are met, the Committee shall exclude
the impact of charges for restructurings, discontinued operations (including
dispositions and other divestitures), legal settlements, acquisition and
integration costs, net income from noncontrolling interests, the tax impact of
items excluded from income, extraordinary items and other unusual or
non-recurring items, and the cumulative effects of accounting changes, each as
defined by generally accepted accounting principles as identified in the
Company’s financial statements, notes to the financial statements or
management’s discussion or analysis. The Committee shall not exclude the impact
of acquisitions or any other business combinations or net gain on sale of assets
during the Performance Period, or any other events not expressly referenced
herein.

By signing your name below, you accept this award and acknowledge and agree that
this award is granted under and governed by the terms and conditions of Gentiva
Health Services, Inc.’s Amended and Restated 2004 Equity Incentive Plan and the
Performance Share Unit Award Agreement reference number 002, both of which are
hereby made a part of this document. Any capitalized terms that are not
expressly defined in this Notice shall have the meanings described in the
Agreement.

 

AWARD RECIPIENT:

       

GENTIVA HEALTH SERVICES, INC.

  

 

    

By:

  

 

  

[Name]

               

Title:

  

 

  

 

2



--------------------------------------------------------------------------------

GENTIVA HEALTH SERVICES, INC.

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

REFERENCE 002

SECTION 1. GRANT OF PERFORMANCE SHARE UNIT AWARD.

(a)        Performance Share Unit Award.  On the terms and conditions set forth
in this Agreement and each Notice of Performance Share Unit Award referencing
this Agreement (the “Notice”), the Company hereby grants the Award Recipient a
performance grant in the form of Performance Share Units. Each Performance Share
Unit award under this Agreement shall represent a right to receive one Share of
the Company’s common stock, par value $.10 per share, to the extent such
Performance Share Unit is earned and vested pursuant to the terms of this
Agreement. Each Notice, together with this referenced Agreement, shall be a
separate Performance Share Unit award governed by the terms of this Agreement.

(b)        Equity Incentive Plan and Defined Terms.  This award is granted under
and subject to the terms of the Plan, which is incorporated herein by this
reference. Capitalized terms are defined in Section 7 of this Agreement.

SECTION 2. PERFORMANCE SHARE UNITS

(a)        Target Award.  The Target Award means the target number of
Performance Share Units covered by and subject to the terms of this Agreement as
set forth in the Notice. Subject to satisfaction of the applicable Performance
Measures, the Award Recipient can earn, as specified in the Notice, between 0%
and 200% of the Target Award.

(b)        Performance Period.  The Performance Period means the performance
period as set forth in the Notice.

(c)        Performance Measures.  Subject to the provisions of this Agreement,
the Company shall issue and deliver to the Award Recipient one (1) Share for
each whole Performance Share Unit that is earned in accordance with the
Performance Measures set forth in the Notice; provided, however, that the
Committee may reduce the number of Performance Share Units earned under this
Award, but in no event may the Committee increase the number of Performance
Share Units earned under this Award beyond the performance levels achieved.

(d)        Dividend Equivalent Rights.  If a regular cash dividend is declared
on the Company’s Shares during a Performance Period with respect to which an
Award Recipient earns a Performance Share Unit (even if the Award Recipient
earns the Performance Share Unit for such Performance Period after the date the
regular cash dividend is declared), a notional account shall be maintained for
the Award Recipient under this Award and shall be credited with the amount of
regular dividends that would have been paid to the Award Recipient on such
Performance Share Units if they had been earned and the underlying Shares had
been issued to the Award Recipient immediately before the regular cash dividend
had been declared; provided that, if the Notice provides that specific
Performance Share Units shall be earned for specific Fiscal Years ending within
the Performance Period or other separately designed Performance Periods, the



--------------------------------------------------------------------------------

dividend equivalent rights shall be determined separately for each Fiscal Year
(or other separately designated Performance Period) so that dividend equivalent
rights shall be credited with respect to Performance Share Units only for
regular cash dividends declared for the Fiscal Year (or other separately
designated Performance Period) for which the Performance Share Unit is earned
and any regular cash dividends declared thereafter and before the related Shares
are delivered to the Award Recipient. Any such dividend equivalent amounts
credited to the Award Recipient’s notional account hereunder shall be subject to
the same terms and conditions (including, without limitation, any applicable
vesting requirements, forfeiture provisions or catch-up opportunities) as the
Performance Share Units with respect to which the dividend equivalent amounts
were originally credited. To the extent any dividend equivalent amounts are
earned and vested, the dividend equivalent amounts shall be paid in a single,
lump sum payment in cash at the same time as the related Shares are delivered to
the Award Recipient.

SECTION 3. SEPARATION FROM SERVICE.

(a)        General Rule - Forfeiture of Award.  Except as otherwise provided in
this Section 3, if the Award Recipient Separates from Service for any reason
prior to the end of the Performance Period, then effective at the close of
business on the date the Award Recipient Separates from Service, all of the
Award Recipient’s Performance Share Units covered by this Agreement (including
any dividend equivalent rights credited pursuant to Section 2(d) above), whether
earned or unearned, shall be automatically cancelled and forfeited in their
entirety without any further obligation on the part of the Company, such that
the Company shall not be obligated to issue any Shares or any other compensation
to Award Recipient with respect to such cancelled and forfeited Performance
Share Units.

(b)        Death, Disability and Certain Involuntary Separations from
Service.  If during the Performance Period (i) the Award Recipient Separates
from Service as a result of the Award Recipient’s Disability or death, or
(ii) the Award Recipient experiences an involuntary Separation from Service by
the Company on account of the Award Recipient’s position being eliminated by the
Company or a reduction in force by the Company affecting multiple positions, the
Award Recipient shall be entitled to receive the portion of the Performance
Share Units earned, if any, before such Separation from Service pursuant to
Section 2(c) above. Any Shares to which Award Recipient becomes entitled to
receive pursuant to the preceding sentence will be issued and delivered to Award
Recipient as soon as administratively practicable following such Separation from
Service, but in no event later than March 15th of the calendar year immediately
following the end of the Fiscal Year in which the Award Recipient Separates from
Service; provided, however, that no certificate(s) for, or other evidence of
ownership of, Shares shall be delivered with respect to Performance Share Units
unless the Committee has certified in writing that the applicable Performance
Measures set forth in the Notice and other material terms of this Agreement have
been achieved. Any delivery of shares on account of the Award Recipient’s death
shall be made to the Award Recipient’s estate.

(c)        Change of Control.  In the event that a Change in Control occurs
prior to the end of the Performance Period, the Performance Share Units that
have been earned for any Fiscal Year ending before such Change in Control plus
any Performance Share Units at the Target Award level for any Fiscal Year ending
after such Change in Control that have not been previously cancelled and
forfeited shall become fully vested and payable (and the Performance Period
shall thereafter be deemed to have terminated). Any Shares to which the Award
Recipient becomes entitled to receive pursuant to the preceding sentence will be
issued and delivered to the Award Recipient contemporaneously with the
consummation of the Change of Control.

 

2



--------------------------------------------------------------------------------

SECTION 4. DELIVERY OF SHARES AND TAXES.

(a)        Delivery of Shares.  Except as otherwise provided in this Agreement
and subject to satisfaction of the applicable tax withholding requirements set
forth in subsection (b) below, the Company shall cause stock certificate(s) or
other evidence of ownership representing the number of Shares earned and vested
and determined under Section 2(c) to be delivered to the Award Recipient in the
calendar year immediately following the end of the Performance Period, but no
later than March 15th of such calendar year; provided, however, that: (i) except
as provided below, no certificate(s) for, or other evidence of ownership of,
Shares shall be delivered with respect to Performance Share Units unless the
Committee has certified in writing that the applicable Performance Measures set
forth in the Notice and other material terms of this Agreement have been
achieved; and (ii) the Company shall not deliver stock certificate(s) or other
evidence of ownership representing Shares if the Committee determines, in its
sole discretion, that the delivery of such certificate(s) or other evidence of
ownership would violate the terms of the Plan, this Agreement or applicable law.

(b)        Income Taxes.  The Award Recipient acknowledges that any income for
federal, state or local income tax purposes that the Award Recipient is required
to recognize on account of the issuance and delivery of Shares to the Award
Recipient shall be subject to withholding of tax by the Company. In accordance
with administrative procedures established by the Company, the Award Recipient
may elect to satisfy his or her minimum statutory withholding tax obligations,
if any, on account of the issuance of Shares or settlement of this award in one
or a combination of the following methods: (i) in cash or separate check made
payable to the Company, or (ii) by authorizing the Company to withhold from the
Shares to be issued to the Award Recipient hereunder a sufficient number of
whole Shares distributable in connection with this Award equal to the applicable
minimum statutory withholding tax obligation. In the event the Award Recipient
does not make such payment when requested, the Company may refuse to issue or
cause to be delivered any Shares under this Agreement or any other incentive
plan agreement entered into by the Award Recipient and the Company until such
payment has been made or arrangements for such payment satisfactory to the
Company have been made.

(c)        Code Section 409A.  This Award is intended to be excepted from
coverage under Code section 409A and the regulations promulgated thereunder and
shall be interpreted and construed accordingly. Notwithstanding, Award Recipient
recognizes and acknowledges that Code section 409A may impose upon the Award
Recipient certain taxes or interest charges for which the Award Recipient is and
shall remain solely responsible.

SECTION 5. ADJUSTMENT OF SHARES.

(a)        Adjustment Generally.  In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of Shares, exchange of
Shares, dividend in kind, or other like change in capital structure (other than
regular cash dividends) to shareholders of the Company, or any similar corporate
event or transaction, the Committee, in its sole discretion, to prevent dilution
or enlargement of the Award Recipient’s rights under the Plan, shall determine
whether and the extent to which it should substitute or adjust, as applicable,
the number and kind of Shares.

 

3



--------------------------------------------------------------------------------

(b)        Modification of Award.  In the event the Committee exercises its
discretion in subsection (a) above and makes a change or distribution described
therein, the Committee shall modify this award to effect the adjustment
permitted pursuant to subsection (a) above; provided, however, that no such
modification shall materially and adversely affect the Award Recipient’s rights
under this award without the Award Recipient’s written consent.

SECTION 6. MISCELLANEOUS PROVISIONS.

(a)        No Right to Continued Service.  Nothing in the Notice, Agreement or
Plan shall confer upon the Award Recipient any right to continue in service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any parent corporation or subsidiary
corporation employing or retaining the Award Recipient) or of the Award
Recipient, which rights are hereby expressly reserved by each, to terminate his
or her service at any time and for any reason, with or without cause.

(b)        Limitation of Rights and Investment Representation.  Except as
otherwise provided in the Plan or this Agreement, no holder of Performance Share
Units shall be, or have any of the rights or privileges of, a stockholder of the
Company with respect to any Shares unless and until certificates or other
evidence of ownership representing such Shares shall have been issued or
reflected in such person’s name. Prior to actual receipt of the Shares under
this award, the Award Recipient may not transfer any interest in the award or
the underlying Shares. The Award Recipient acknowledges and agrees that the
Shares which the Award Recipient acquires pursuant to this Agreement, if any,
shall not be sold, transferred, assigned, pledged or hypothecated in the absence
of an effective registration statement for the Shares under the Securities Act
of 1933, as amended, and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act of 1933, as
amended, and any applicable state securities laws, and shall not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable securities laws, whether federal or state. Any attempt to transfer
the Performance Share Units or Shares in violation of this Section 6(b) or the
Plan shall render this award of Performance Share Units null and void.

(c)        Notification.  Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid. A notice shall be addressed to
the Company at its principal executive office and to the Award Recipient at the
address that he or she most recently provided to the Company.

(d)        Entire Agreement.  The Notice, this Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

(e)        Waiver.  No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.

(f)        Successors and Assigns.  The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Award Recipient, the Award Recipient’s assigns and the
legal representatives, heirs and legatees of the Award Recipient’s estate,
whether or not any such person shall have become a party to this Agreement and
have agreed in writing to be joined herein and be bound by the terms hereof.

 

4



--------------------------------------------------------------------------------

(g)        Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

SECTION 7. DEFINITIONS.

(a)        “Agreement” shall mean this Performance Share Unit Award Agreement.

(b)        “Award Recipient” shall mean the person named in the Notice.

(c)        “Board of Directors (or Board)” shall mean the Board of Directors of
the Company, as constituted from time to time.

(d)        “Change of Control” shall have the meaning described in Section 13(d)
of the Plan.

(e)        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.

(f)        “Committee” shall mean the committee of the Board of Directors
responsible for administering the Plan, as described in Section 2(a) of the
Plan.

(g)        “Company” shall mean Gentiva Health Services, Inc., a Delaware
corporation, and any successor thereto.

(h)        “Disability” shall mean that the Award Recipient is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment as determined by the Committee in its sole
discretion.

(i)        “Employee” shall mean any individual who is a common-law employee of
the Company or any subsidiary.

(j)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(k)        “Fiscal Year” shall mean the taxable year of the Company, which is
the calendar year.

(l)        “Notice” shall have the meaning described in Section 1(a) of this
Agreement.

(m)       “Performance Measures” shall have the meaning described in
Section 2(c) of this Agreement.

(n)        “Performance Period” shall have the meaning described in Section 2(b)
of this Agreement.

(o)        “Performance Share Unit” shall mean the performance grant awarded
pursuant to this Agreement, which shall represent the right to receive one
(1) Share to the extent the Performance Share Unit is earned and vested pursuant
to the terms of this Agreement.

(p)        “Plan” shall mean Gentiva Health Services, Inc.’s Amended and
Restated 2004 Equity Incentive Plan.

 

5



--------------------------------------------------------------------------------

(q)        “Separation (or Separates) from Service”  shall mean the Award
Recipient’s death, retirement or other termination of employment or service with
the employer (including all persons treated as a single employer under Code
sections 414(b) and 414(c)). For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Code
sections 414(b) and 414(c); provided that the language “at least 50 percent”
shall be used instead of “at least 80 percent” each place that is appears in
Code sections 1563(a)(1), (2) and (3) and Treas. Reg. section 1.414(c)-2;
provided, further, where legitimate business reasons exist (within the meaning
of Treas. Reg. section 1.409A-1(h)(3)), the language “at least 20 percent” shall
be used instead of “at least 80 percent” in each place it appears. Whether an
Award Recipient has experienced a Separation from Service will be determined
based on all of the facts and circumstances in accordance with the guidance
issued under Code section 409A and, to the extent not inconsistent therewith,
the terms of the Plan.

(r)        “Share”  shall mean one share of common stock of the Company, par
value $.10.

(s)        “Target Award”  shall have the meaning described in Section 2(a) of
this Agreement.

 

6